Mr. Justice Bbeese delivered the opinion of the Court: This was an action on the case to recover damages of appellants for killing a hog by a railroad train under their control. The only point we have deemed it necessary to consider is, the admissibility in evidence of statements made by Lampson, the engine driver, made after the accident occurred. Lampson was the agent of appellants for a particular purpose, and whilst in the accomplishment of such purpose, his acts and declarations made at the time would doubtless be evidence to charge the principal. But his declarations made after the purpose for which he was employed has been accomplished, or the act done which he was required to perform, can not be given in evidence against his principal, for they are no part of the res gestes. The rule is, that the admission of an agent can bind the principal only where it is made in regard to a transaction then depending. Whenever what he did is admitted in evidence, then it is competent to prove what he said about the act while doing it. Greenlf. on Ev. 146. The testimony of this driver was material and produced the verdict. For the error in admitting it, the judgment must be reversed and the cause remanded. Judgment reversed.